Docket No. 104935.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



JO ANN ABRUZZO, Independent Adm’r of the Estate of Joseph
Furio, Deceased, Appellant, v. THE CITY OF PARK RIDGE,
                            Appellee.

                  Opinion filed October 2, 2008.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    Plaintiff Jo Ann Abruzzo sued the City of Park Ridge, alleging
the City’s emergency medical technicians were dispatched to provide
medical care to her minor son, Joseph Furio, but left without
examining him or providing any treatment. Plaintiff alleged Joseph
died as a result of the City’s willful and wanton misconduct. The City
filed a motion to dismiss under section 2–619 of the Code of Civil
Procedure (Code) (735 ILCS 5/2–619(a)(9) (West 2004)), asserting
immunity under the Local Governmental and Governmental
Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS
10/1–101 et seq. (West 2004)). The circuit court of Cook County
granted the motion to dismiss, and the appellate court affirmed. 374
Ill. App. 3d 743. We allowed plaintiff’s petition for leave to appeal.
210 Ill. 2d R. 315(a).
     In this appeal, we must decide whether the Tort Immunity Act
immunizes the City from liability for the acts alleged in the
complaint. We hold that the limited immunity provision of the
Emergency Medical Services (EMS) Systems Act (EMS Act) (210
ILCS 50/3.150(a) (West 2004)) applies to these facts over the Tort
Immunity Act. Accordingly, we reverse the dismissal of plaintiff’s
complaint and remand for further proceedings.

                          I. BACKGROUND
    Plaintiff filed a complaint as the independent administrator of
Joseph’s estate seeking damages under the Wrongful Death Act (740
ILCS 180/0.01 et seq. (West 2004)), the Survival Act (755 ILCS
5/27–6 (West 2004)), and the Rights of Married Persons Act (750
ILCS 65/15 (West 2004)). Plaintiff’s amended complaint alleged that
Joseph was 15 years old and staying with his father, Lawrence Furio,
in the City of Park Ridge on October 31, 2004. At 1:06 a.m.,
Lawrence called 911 to request emergency assistance for Joseph, “a
nonresponsive child who required CPR.”
    The City dispatched a fire engine and an ambulance staffed by
emergency medical technicians (EMTs), paramedics, and firefighters.
Upon their arrival, Joseph was unresponsive. Plaintiff alleged the
EMTs, paramedics, and firefighters did not evaluate, assess, provide
advanced life support, or transport Joseph to a hospital despite his
condition requiring immediate medical treatment. The complaint
further alleged that the EMTs and paramedics knew or should have
known that Joseph had a history of drug abuse. Plaintiff alleged the
City acted with willful and wanton disregard for Joseph’s health and
safety by responding to the request for emergency medical services
and failing to evaluate or assess him, failing to transport him to a
hospital, and failing to prepare a “run sheet” for the 911 call. Plaintiff
further alleged that Joseph died as a result of the alleged acts or
omissions.
    Plaintiff attached to her amended complaint a certificate of merit
with a physician’s report, as required by section 2–622 of the Code
(735 ILCS 5/2–622 (West 2004)). The physician’s report notes that

                                   -2-
the EMTs and paramedics did not prepare a run sheet for the
emergency response and there is no record of any assessment or
treatment during the response. The report states that basic principles
of training, standing orders and protocols, and accepted emergency
procedures require EMTs to evaluate and assess any person with an
altered mental status. The treatment for a person with an altered
mental status requires initiation of advanced life support and
assessment of airway, breathing, and circulation. Joseph was
presumed to have an altered mental status because he was
unresponsive.
     The physician’s report further states that a second 911 call was
made on Joseph’s behalf at 9 a.m. on October 31, 2004. Joseph was
in cardiac arrest upon the emergency responders’ arrival. The
emergency responders began resuscitation and transported Joseph to
a local hospital where he died. The cause of death was anoxic
encephalopathy due to cocaine and opiate intoxication. The
physician’s report concluded that failures of the emergency
responders were a proximate cause of Joseph’s death.
     The City filed a motion to dismiss the complaint under section
2–619, claiming immunity based on sections 6–105 and 6–106(a) of
the Tort Immunity Act (745 ILCS 10/6–105, 6–106(a) (West 2004)).
The City asserted that plaintiff’s allegations fell within the absolute
immunity of sections 6–105 and 6–106(a), barring liability against a
local public entity for failure to evaluate, diagnose, or prescribe
treatment for an illness or physical condition.
     Plaintiff responded that the Tort Immunity Act did not immunize
the alleged act of failing to provide any assistance to her unresponsive
son. Along with her response, plaintiff filed a motion to amend the
complaint to conform with the physician’s report. Plaintiff sought to
add allegations that the City acted with willful and wanton disregard
for Joseph’s health by failing to initiate advanced life support and
failing to assess his airway, breathing, and circulation. Plaintiff
alleged that those actions were required due to Joseph’s altered
mental status. The City replied that the EMTs’ alleged failure to
provide services fell squarely within the provisions of the Tort
Immunity Act.
     The trial court found that the Tort Immunity Act applied to the
allegations of the complaint. The trial court did not rule on plaintiff’s

                                  -3-
motion to amend the complaint, but noted that the proposed
amendment would not alter or prevent application of the Tort
Immunity Act to these facts. Accordingly, the trial court granted the
City’s motion to dismiss the complaint with prejudice.
     On appeal, plaintiff argued that the Tort Immunity Act is
inapplicable because the immunity provision of the EMS Act is more
specifically directed to the facts alleged in the complaint. Plaintiff
contended that the EMS Act does not provide immunity in this case
because the emergency responders were willful and wanton in failing
to provide any treatment to Joseph. The City maintained that the
absolute immunity provision of the Tort Immunity Act applied
because no treatment was provided by the emergency responders.
     The appellate court held that the plain language of the Tort
Immunity Act applied to plaintiff’s allegations that the EMTs and
paramedics failed to examine, diagnose, or otherwise treat the
decedent. The Tort Immunity Act applied to the exclusion of the
immunity provision of the EMS Act. The City was, therefore,
immune from liability. Accordingly, the appellate court affirmed the
trial court’s dismissal of the complaint. 374 Ill. App. 3d 743.
     We allowed plaintiff’s petition for leave to appeal. 210 Ill. 2d R.
315(a). We then allowed the Associated Firefighters of Illinois to file
an amicus curiae brief in support of the City. 210 Ill. 2d R. 345.

                              II. ANALYSIS
    The sole issue in this appeal is whether sections 6–105 and
6–106(a) of the Tort Immunity Act apply to immunize the City from
liability for the acts alleged in plaintiff’s complaint. Plaintiff contends
that the EMS Act’s immunity provision applies here because that Act
is comprehensive legislation designed to ensure delivery of
emergency medical services. Plaintiff also argues that the limited
immunity provision in the EMS Act is more specific and should apply
over the more general provisions of the Tort Immunity Act. The
City’s alleged willful and wanton misconduct is not immunized under
the EMS Act. Accordingly, plaintiff contends that the trial court erred
in granting the City’s section 2–619 motion to dismiss the complaint.
    The City responds that the Tort Immunity Act applies before
providing any emergency medical services. The EMS Act immunity

                                   -4-
provision applies only after medical services are undertaken in good
faith. The Tort Immunity Act, therefore, applies to plaintiff’s
allegations that the emergency responders arrived, but failed to
examine, diagnose, or prescribe any treatment for Joseph. The City
also argues that the EMS Act does not impose a duty to provide
emergency medical services in responding to a 911 call. Rather, the
EMS Act applies only upon providing actual emergency medical
services. The City contends, therefore, that the trial court properly
found plaintiff’s claim barred by the Tort Immunity Act.
      We note the facts alleged in the complaint are unusual. Ordinarily,
it is accepted that emergency responders will provide necessary aid
upon arriving at an emergency. In this case, however, plaintiff alleges
that the emergency responders arrived at the residence and then left
without evaluating or giving necessary treatment to her unresponsive
minor son. Although these alleged facts are unusual, we must accept
them as true in reviewing the dismissal under section 2–619. See
Kedzie & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112,
115 (1993) (a defendant filing a section 2–619(a)(9) motion to
dismiss admits the legal sufficiency of the complaint, but asserts a
defense to defeat the claim other than negation of the plaintiff’s
essential allegations). Thus, although plaintiff’s factual allegations
seem unusual, we must determine whether sections 6–105 and
6–106(a) of the Tort Immunity Act or the EMS Act’s immunity
provision governs those allegations.
      Section 2–619(a)(9) of the Code provides for dismissal of a claim
if it is barred by “affirmative matter.” 735 ILCS 5/2–619(a)(9) (West
2004). Immunity under the Tort Immunity Act is an affirmative
matter properly considered in a section 2–619 motion to dismiss.
DeSmet v. County of Rock Island, 219 Ill. 2d 497, 504 (2006).
Governmental entities bear the burden of establishing immunity under
the Tort Immunity Act. Van Meter v. Darien Park District, 207 Ill. 2d
359, 370 (2003). In ruling on a section 2–619 motion to dismiss, the
court must interpret the pleadings and supporting materials in the
light most favorable to the nonmoving party. Van Meter, 207 Ill. 2d
at 367-68, quoting In re Chicago Flood Litigation, 176 Ill. 2d 179,
189 (1997). We review de novo the dismissal of a complaint under
section 2–619. Glisson v. City of Marion, 188 Ill. 2d 211, 220 (1999).


                                  -5-
     In this case, we must construe the provisions of the Tort Immunity
Act and the EMS Act. We review de novo the interpretation of a
statute as a question of law. People v. Roberts, 214 Ill. 2d 106, 116
(2005). The cardinal rule of statutory construction is to ascertain and
give effect to the intent of the legislature. People v. Cordell, 223 Ill.
2d 380, 389 (2006). The best indication of the legislature’s intent is
the statutory language given its plain and ordinary meaning.
Rosewood Care Center, Inc. v. Caterpillar, Inc., 226 Ill. 2d 559, 567
(2007). When the language of a statute is clear and unambiguous, it
must be applied without resort to other aids of construction. Murray
v. Chicago Youth Center, 224 Ill. 2d 213, 235 (2007).
     The City contends that if the statutes appear to conflict, they must
be interpreted in pari materia giving effect to both. When the plain
language of two statutes conflicts, we will attempt to construe them
together, in pari materia, if such an interpretation is reasonable.
Moore v. Green, 219 Ill. 2d 470, 479 (2006). Legislative intent
remains the foremost consideration, however. Moore, 219 Ill. 2d at
479. In determining that intent, we may consider the statutes in their
entirety, their purposes, the problems they target, and the goals they
seek to achieve. Moore, 219 Ill. 2d at 479-80, citing In re Detention
of Lieberman, 201 Ill. 2d 300, 308 (2002). Words and phrases should
not be interpreted in isolation, but must be construed in light of other
relevant provisions of the statute. Town & Country Utilities, Inc. v.
Illinois Pollution Control Board, 225 Ill. 2d 103, 117 (2007).
     The first step in our analysis is to determine whether both statutes
actually apply to plaintiff’s complaint. Section 6–105 of Tort
Immunity Act provides:
              “Neither a local public entity nor a public employee acting
          within the scope of his employment is liable for injury caused
          by the failure to make a physical or mental examination, or to
          make an adequate physical or mental examination of any
          person for the purpose of determining whether such person
          has a disease or physical or mental condition that would
          constitute a hazard to the health or safety of himself or
          others.” 745 ILCS 10/6–105 (West 2004).
     Section 6–106(a) provides:



                                  -6-
             “Neither a local public entity nor a public employee acting
         within the scope of his employment is liable for injury
         resulting from diagnosing or failing to diagnose that a person
         is afflicted with mental or physical illness or addiction or
         from failing to prescribe for mental or physical illness or
         addiction.” 745 ILCS 10/6–106(a) (West 2004).
     On its face, the plain language of these statutory provisions
applies to plaintiff’s complaint. In particular, section 6–105 grants
local public entities immunity for failing to perform a physical
examination to determine whether a person has a condition
constituting a hazard to that person’s health or safety. 745 ILCS
10/6–105 (West 2004). It is undisputed that the City is a local public
entity. Plaintiff alleges that the City failed to evaluate or assess
Joseph or otherwise provide any assistance. Plaintiff’s allegations,
therefore, fall within the City’s immunity for failing to examine
Joseph.
     Alternatively, the EMS Act’s immunity provision states:
             “Any person, agency or governmental body certified,
         licensed or authorized pursuant to this Act or rules
         thereunder, who in good faith provides emergency or non-
         emergency medical services during a Department approved
         training course, in the normal course of conducting their
         duties, or in an emergency, shall not be civilly liable as a
         result of their acts or omissions in providing such services
         unless such acts or omissions, including the bypassing of
         nearby hospitals or medical facilities in accordance with the
         protocols developed pursuant to this Act, constitute willful
         and wanton misconduct.” 210 ILCS 50/3.150(a) (West 2004).
     In American National Bank & Trust Co. v. City of Chicago, 192
Ill. 2d 274 (2000), this court interpreted a previous version of the
EMS Act immunity provision. We find that our decision in American
National Bank is directly applicable to our interpretation of the
current version of that provision. In American National Bank, the
plaintiff alleged that the City of Chicago and two of its paramedics
failed to respond properly to an emergency call for medical
assistance. According to the plaintiff, the decedent suffered an asthma
attack at her apartment and called 911. She provided her address and
telephone number and informed the 911 operator that she lived on the

                                  -7-
third floor of the building. Upon arrival, the paramedics were let into
the building by her neighbor and went to the third floor. The neighbor
informed the paramedics that he had not called for help.
    The paramedics knocked on the door of the only other third-floor
apartment, but received no response. The neighbor escorted a
firefighter though his apartment to the back of the building. The
firefighter received no response when he knocked on the back door,
and he could not see into the apartment. The dispatcher confirmed
that the paramedics were at the correct address. The dispatcher also
stated the caller did not give her age and an attempted return call
reached an answering machine. The neighbor informed the
paramedics that a young couple with no apparent medical problems
lived in the apartment. The paramedics concluded that they were not
needed at the apartment and left the building. That afternoon, the
paramedics returned to the apartment in response to another
emergency call. A man let them into the apartment, where they found
the decedent on the floor. American National Bank, 192 Ill. 2d at 276-
77.
    The plaintiff alleged, in pertinent part, that the front door of the
decedent’s apartment was unlocked when the paramedics arrived, and
that they acted negligently, willfully, and wantonly in failing to
attempt to open the door and enter the apartment. The City and the
paramedics moved to dismiss the complaint, contending they were
immune from liability under the EMS Act. American National Bank,
192 Ill. 2d at 277-78. At that time, the EMS Act provided that:
             “Any person, agency or governmental body licensed or
         authorized pursuant to this Act or its rules, who in good faith
         provides life support services during a Department approved
         training course, in the normal course of conducting their
         duties, or in an emergency shall not be civilly or criminally
         liable as a result of their acts or omissions in providing those
         services unless the acts or omissions, including the bypassing
         of nearby hospitals or medical facilities for the purpose of
         transporting a trauma patient to a designated trauma center in
         accordance with the protocols developed pursuant to Section
         27 of this Act, are inconsistent with the person’s training or
         constitute willful and wanton misconduct.” 210 ILCS
         50/17(a) (West 1994).

                                  -8-
     The plaintiff responded that the EMS Act immunity provision did
not apply to bar the claims. Similar to the City’s argument in this
case, the plaintiff contended that section 17(a) applied only when
emergency responders actually furnished life support treatment to a
patient and that the provision was inapplicable because the
paramedics failed to administer any treatment. American National
Bank, 192 Ill. 2d at 282. This court rejected the plaintiff’s argument,
stating that the scope of the immunity provision was not as narrow as
the plaintiff contended. American National Bank, 192 Ill. 2d at 283.
Although the EMS Act defined the terms “advanced life
support–mobile intensive care services,” “basic life support services,”
and “intermediate life support services” to include acts or procedures
directly involving patient care, this court noted that those definitions
are designed to distinguish one level of care from another. The
legislature could have reasonably decided to omit from those
definitions conduct common to them all or, though preparatory to
providing actual medical care, is no less integral in providing life
support services. American National Bank, 192 Ill. 2d at 283.
     This court further noted that section 17(a) also referred to
transportation of patients and reasoned that “[i]f transporting a patient
to a hospital is an aspect of life support services, then so too is
locating a patient in the first place.” American National Bank, 192 Ill.
2d at 283. Finally, this court observed that the EMS Act’s regulation
of matters including communications, response time, and ambulance
operation standards revealed the Act’s broad scope. Accordingly, we
held that the term “life support services” must be given an equally
broad meaning. American National Bank, 192 Ill. 2d at 283.
     We, therefore, concluded that the EMS Act’s immunity provision
applied to the plaintiff’s allegations, even though the alleged acts and
omissions did not relate to providing actual life support treatment.
American National Bank, 192 Ill. 2d at 283. We reasoned that
“[l]ocating a person in need of emergency medical treatment is the
first step in providing life support services.” American National Bank,
192 Ill. 2d at 286.
     The City argues that American National Bank does not control our
interpretation of the EMS Act immunity provision because that
provision was amended after American National Bank. The City
observes that the term “life support services” has been changed to

                                  -9-
“emergency or non-emergency medical services.” As noted by the
appellate court, however, the amended statute is at least as broad as
the prior version. 374 Ill. App. 3d at 754. In fact, we believe that the
phrase “emergency or non-emergency medical services” is broader in
scope because it encompasses medical services in response to either
an emergency or a nonemergency.
     In the previous version of the Act, the definitions of advanced,
intermediate, and basic life support services referred to providing
“emergency care” for the treatment of life-threatening conditions. 210
ILCS 50/4.01, 4.02, 4.06, 4.19, 4.20 (West 1994). Those provisions
did not mention nonemergency care or services. The amended statute,
however, expressly includes “non-emergency medical care” in the
definitions of advanced, intermediate, and basic life support services.
210 ILCS 50/3.10(a), (b), (c) (West 2004). “Non-emergency medical
care” is defined to include medical services given to patients during
transportation to health-care facilities to obtain nonemergency
services. 210 ILCS 50/3.10(g) (West 2004). The phrase “emergency
or non-emergency medical services” is broader in scope because it
includes both emergency and nonemergency services. Thus, the
substitution of “emergency or non-emergency medical services” for
“life support services” cannot provide a basis for giving the immunity
provision a narrower meaning.
     The other changes to the statute identified by the City also do not
affect our interpretation in American National Bank. The City asserts
that the phrase “shall not be civilly or criminally liable” was changed
to “shall not be civilly liable.” The City does not explain how this
amendment affects the meaning of the statute as applied in American
National Bank or this case. We find that the deletion of criminal
liability from the immunity provision does not affect our
interpretation in American National Bank and is irrelevant to this case
involving a claim for civil damages.
     The City also notes that the phrase “for purposes of transporting
a trauma patient” was deleted from the statute. The City argues that
the holding of American National Bank is inapplicable because the
reference to “transporting” was eliminated. The previous statute
provided immunity for acts or omissions, “including the bypassing of
nearby hospitals or medical facilities for the purpose of transporting
a trauma patient to a designated trauma center.” The amended statute

                                 -10-
still refers to “bypassing of nearby hospitals or medical facilities.”
Transportation of patients is implied by that reference. In fact,
deleting the phrase “for purposes of transporting a trauma patient”
broadened the statute because that phrase limited the immunity for
bypassing hospitals to circumstances when the purpose was to
transport a trauma patient to a designated trauma center. Now the
immunity for bypassing a hospital does not contain that specific
limitation. We conclude that deletion of the term “transporting” does
not support a narrower interpretation of the immunity statute. If
anything, it supports a broader interpretation.
     Finally, the City notes that the previous immunity statute provided
for an exception to immunity if the acts or omissions were
“inconsistent with the person’s training or constitute willful and
wanton misconduct,” while the amended statute only allows for an
exception to immunity if the acts or omissions “constitute willful and
wanton misconduct.” Again, the City does not explain how this
amendment supports a narrower interpretation of the EMS Act
immunity provision. In American National Bank, the plaintiff alleged
that the acts were willful and wanton. American National Bank, 192
Ill. 2d at 284-85. The plaintiff did not allege that the paramedics acted
beyond their level of training. American National Bank, 192 Ill. 2d at
284-85. Thus, the phrase “inconsistent with the person’s training”
was not at issue in that case, and it could not have affected the
interpretation of the immunity provision. As in American National
Bank, the plaintiff here alleges that the acts or omissions of the
emergency responders constituted willful and wanton misconduct.
The deletion of the phrase “inconsistent with the person’s training”
does not affect our interpretation of the immunity provision as applied
here.
     We conclude that the City’s efforts to distinguish American
National Bank are not persuasive. This court’s broad interpretation of
the EMS Act immunity provision in American National Bank is not
nullified by the cited amendments to that provision. In fact, the
amendments further broadened the scope of the immunity provision.
     Additionally, in American National Bank, we relied upon the
broad scope of the EMS Act to support our interpretation of the
immunity provision. See American National Bank, 192 Ill. 2d at 283.
The EMS Act continues to regulate expansively the delivery of

                                  -11-
emergency medical services in Illinois. The express intent of the Act
is to:
            “provide the State with systems for emergency medical
        services by establishing within the State Department of Public
        Health a central authority responsible for the coordination and
        integration of all activities within the State concerning pre-
        hospital and inter-hospital emergency medical services, as
        well as non-emergency medical transports, and the overall
        planning, evaluation, and regulation of pre-hospital
        emergency medical services systems.
                                   ***
            This legislation is intended to provide minimum standards
        for the statewide delivery of EMS services.” 210 ILCS 50/2
        (West 2004).
     The Act’s provisions are directed at accomplishing the broad
purpose of planning, delivering, evaluating, and regulating emergency
medical services. The Act requires establishment of Emergency
Medical Services Systems (EMS Systems) including hospitals,
vehicle service providers, and personnel approved by the Department.
210 ILCS 50/3.20(a) (West 2004). Responsibility for each EMS
System is vested in a resource hospital through the EMS medical
director. 210 ILCS 50/3.155 (West 2004). The EMS Systems
coordinate and provide prehospital and interhospital emergency care
under a System program plan approved by the Department. 210 ILCS
50/3.20(a) (West 2004).
     “Pre-hospital care” is defined to include “emergency medical
services rendered to emergency patients for analytic, resuscitative,
stabilizing, or preventive purposes, precedent to and during
transportation of such patients to hospitals.” 210 ILCS 50/3.10(e)
(West 2004). The Act defines various levels of care, including
advanced, intermediate, and basic life support services. 210 ILCS
50/3.10(a), (b), (c) (West 2004). Those levels of care encompass a
wide range of emergency and nonemergency medical services. 210
ILCS 50/3.10(a), (b), (c) (West 2004). The Act requires the delivery
of care to be initiated as authorized by the EMS medical director or
under the direction of a physician or emergency communications
registered nurse. 210 ILCS 50/3.10(a), (b), (c) (West 2004).


                                 -12-
     The Department is given expansive authority and responsibility
to regulate EMS Systems. 210 ILCS 50/3.20(c) (West 2004). The
Department’s responsibilities include, among other things: approving
EMS Systems meeting its minimum standards and criteria;
monitoring EMS Systems based on its standards for continuing
operation; renewing EMS System approvals following an inspection;
suspending, revoking, or refusing to renew approval of an EMS
System; and requiring EMS Systems to adopt written protocols for
transporting patients to hospitals. 210 ILCS 50/3.20(c) (West 2004).
The EMS Act provides for licensing of EMTs, the scope of their
practice, and their training and continuing education. 210 ILCS 50/
3.50, 3.55, 3.65 (West 2004). Additionally, the Act governs training
and certification of registered nurses providing emergency care within
EMS Systems. 210 ILCS 50/3.75, 3.80 (West 2004). The Act also
provides for training, certification, continuing education, and overall
regulation of emergency medical dispatchers. 210 ILCS 50/3.70
(West 2004). The Department is responsible for regulating
ambulances and other emergency vehicles, including their design,
specifications, equipment and staffing requirements, and operation
and maintenance standards. 210 ILCS 50/3.85 (West 2004).
     The Act provides for investigation of complaints (210 ILCS
50/3.125 (West 2004)) and fines for noncompliance (210 ILCS
50/3.140 (West 2004)). The Department may also enforce the Act by
seeking an injunction to prevent operation without a license or
authorization. 210 ILCS 50/3.180 (West 2004).
     Thus, our review of the EMS Act reveals that it is a
comprehensive, omnibus source of rules governing the planning,
delivery, evaluation, and regulation of emergency medical services in
Illinois. Our broad construction of the immunity provision in
American National Bank to include preparatory conduct integral to
providing emergency treatment continues to be supported by the EMS
Act’s comprehensive scope.
     The City argues, nonetheless, that the EMS Act applies only after
emergency services in the form of treatment are provided, and the
Tort Immunity Act applies before any examination, assessment, or
treatment is undertaken. Thus, the City contends that the EMS Act
and the Tort Immunity Act do not conflict, but operate “each in its
own sphere.” In support of its argument, the City relies on this court’s

                                 -13-
decision in Henrich v. Libertyville High School, 186 Ill. 2d 381
(1998).
    In Henrich, this court considered whether the Tort Immunity Act
or the School Code immunity provisions applied to the plaintiff’s
complaint. Henrich, 186 Ill. 2d at 383. The plaintiff alleged that he
underwent spine fusion surgery and his surgeon advised him that he
was permanently restricted from participating in contact sports during
his high school physical education class. The high school knew of the
restriction. A substitute teacher, nevertheless, required the plaintiff to
participate in a water basketball game during physical education
class. During the game, the plaintiff was severely and permanently
injured. Henrich, 186 Ill. 2d at 384.
    The plaintiff alleged, in pertinent part, that the school district’s
actions constituted willful and wanton misconduct. The district filed
a motion to dismiss, asserting absolute immunity under sections
3–108(a) and 3–109 of the Tort Immunity Act (745 ILCS
10/3–108(a), 3–109 (West 1994)). The plaintiff responded that his
claim was controlled by sections 24–24 and 34–84a of the School
Code (105 ILCS 5/24–24, 34–84a (West 1994)), providing immunity
against negligence claims, but not for willful and wanton misconduct.
Henrich, 186 Ill. 2d at 384-85. The trial court dismissed the plaintiff’s
claims based on the Tort Immunity Act, and the appellate court
affirmed. Henrich, 186 Ill. 2d at 385-86.
    This court affirmed the appellate court, holding that the plain
language of the Tort Immunity Act controlled the disposition of the
plaintiff’s complaint. Henrich, 186 Ill. 2d at 395. The plaintiff’s
argument that the specific provisions of the School Code controlled
over the general provisions of the Tort Immunity Act was not
dispositive. Rather, in construing the relevant provisions together, we
found that “each stands in its own sphere.” Henrich, 186 Ill. 2d at
391-92. Section 24–24 of the School Code applies to both public and
private schools while section 3–108(a) of the Tort Immunity Act
applies only to public schools. Henrich, 186 Ill. 2d at 392. This court
concluded that the plain language of the Tort Immunity Act indicated
the legislature’s intent to grant public school districts and teachers
greater immunity than private schools and their teachers. Henrich,
186 Ill. 2d at 392.


                                  -14-
     The City argues that the provisions of the EMS Act and the Tort
Immunity Act can be harmonized as in Henrich. The City asserts that
the Tort Immunity Act should be construed to apply before
emergency treatment is provided and the EMS Act to apply after
emergency treatment is given.
     We disagree with the City’s argument that the EMS Act and Tort
Immunity Act can be harmonized. As the appellate court noted, the
City’s interpretation of the EMS Act immunity provision to apply
only after treatment has begun is counter to our decision in American
National Bank. See 374 Ill. App. 3d at 752-53. In American National
Bank, we rejected the argument that the immunity provision applied
only when treatment was actually administered to a patient. American
National Bank, 192 Ill. 2d at 282-83. Instead, we held that the
immunity provision encompassed preparatory conduct integral to
providing emergency treatment. American National Bank, 192 Ill. 2d
at 283. Our interpretation is considered part of the statute itself until
the legislature amends it contrary to that interpretation. Henrich, 186
Ill. 2d at 387, citing Miller v. Lockett, 98 Ill. 2d 478, 483 (1983). The
legislature has not amended the immunity provision contrary to our
interpretation to limit its meaning. If anything, the legislature’s
amendments have broadened the scope of that provision. Thus, we
cannot harmonize the EMS Act immunity provision with the Tort
Immunity Act by construing it in the manner suggested by the City.
     Our decision in Moore v. Green, 219 Ill. 2d 470 (2006), is also
applicable here. In Moore, the plaintiff alleged that the City of
Chicago and two of its police officers were willful and wanton in
failing to respond properly to a call for assistance from a domestic
violence victim. Moore, 219 Ill. 2d at 474-75. The sole issue was
whether the absolute immunity provisions of the Tort Immunity Act
(745 ILCS 10/4–102, 4–107 (West 2002)), or the limited immunity
provision of the Illinois Domestic Violence Act of 1986 (750 ILCS
60/305 (West 2002)), governed the plaintiff’s allegations. Moore, 219
Ill. 2d at 474.
     This court held that the immunity provisions could not be
harmonized because they both clearly applied to the plaintiff’s
allegations. Moore, 219 Ill. 2d at 487. We rejected as unreasonable
the defendants’ contention that the Domestic Violence Act immunity
provision should be limited to law enforcement officers who were

                                  -15-
outside the scope of the Tort Immunity Act. Moore, 219 Ill. 2d at
487-88. We determined that “[i]t would pervert the broad purposes of
the Domestic Violence Act to conclude that the immunity created by
section 305 was intended to apply only to law enforcement agencies
and agents beyond the Tort Immunity Act’s shield, who are less likely
to investigate domestic violence calls or to enforce the Act.” Moore,
219 Ill. 2d at 488. This court held that the defendant’s interpretation
would undermine the Domestic Violence Act provisions outlining the
duties of municipal police officers in responding to domestic violence
calls. Moore, 219 Ill. 2d at 488.
    In this case, both the Tort Immunity Act and the EMS Act
immunity provisions apply to plaintiff’s complaint. Thus, those
statutes cannot be harmonized. See Moore, 219 Ill. 2d at 487
(immunity provisions could not be harmonized because both applied
to the plaintiff’s complaint). While we will attempt to interpret
conflicting statutes together, in pari materia, when such an
interpretation is reasonable (Moore, 219 Ill. 2d at 479), the City’s
proposed construction of the EMS Act immunity provision is not
reasonable because it directly contradicts our construction of the EMS
Act in American National Bank.
    Moreover, the City’s construction is inconsistent with the EMS
Act’s comprehensive scope. The EMS Act provides for the
coordination and integration of all prehospital and interhospital
emergency medical services. 210 ILCS 50/2 (West 2004). The Act is
an omnibus source of rules governing all aspects of emergency
medical services, including overall planning, delivery, evaluation, and
regulation. The City’s narrow interpretation of the EMS Act
immunity provision cannot be squared with that Act’s comprehensive
scope. See American National Bank, 192 Ill. 2d at 283 (EMS Act
immunity provision must be given a broad meaning in light of the
Act’s expansive scope).
    Our interpretation of the EMS Act immunity provision in
American National Bank remains valid. That provision has been
interpreted broadly to include preparatory actions integral to
providing emergency treatment. Plaintiff here alleges that the City
failed to assess, examine, or transport Joseph to a hospital.
Assessment and evaluation are integral to providing emergency
medical services. One of the first steps in providing emergency care

                                 -16-
is assessing the patient to determine the necessary medical services.
No treatment or emergency care can be provided until the patient’s
condition is assessed.
     We also note that the EMS Act immunizes “acts or omissions” in
providing emergency medical services unless those acts or omissions
constitute willful and wanton misconduct. 210 ILCS 50/3.150(a)
(West 2004). The failure to assess or examine is an “omission” in
providing emergency medical services under our interpretation of the
immunity provision. See also Moore, 219 Ill. 2d at 490 (police
officers’ failure to offer any emergency assistance fell within
Domestic Violence Act immunity for acts or omissions in providing
emergency assistance). Thus, we conclude that the EMS Act
immunity provision applies to the allegations of plaintiff’s complaint.
     Having determined that both immunity provisions may apply to
these facts, we must decide whether the EMS Act or the Tort
Immunity Act governs here. When a general statutory provision and
a more specific one relate to the same subject, we will presume that
the legislature intended the more specific statute to govern. Moore,
219 Ill. 2d at 480, citing Knolls Condominium Ass’n v. Harms, 202
Ill. 2d 450, 459 (2002). We will also presume that the legislature
intended the more recent provision to control. Moore, 219 Ill. 2d at
480, citing State v. Mikusch, 138 Ill. 2d 242, 254 (1990).
     The EMS Act is directed specifically to the planning, delivery,
evaluation, and regulation of emergency medical services. The
immunity provision applies to all people, agencies, and governmental
bodies licensed or authorized under the Act to provide those services.
210 ILCS 50/3.150(a) (West 2004). Thus, the EMS Act is designed
to apply to the delivery of emergency medical services. In contrast,
the relevant sections of the Tort Immunity Act have a more general
application to tort claims against local public entities and public
employees for failing to perform, or adequately perform, an
examination or a diagnosis. 745 ILCS 10/6–105, 6–106(a) (West
2004). We conclude that the EMS Act is more specifically related to
the facts here involving emergency responders and the delivery of
emergency medical care.
     The EMS Act was also enacted more recently than the Tort
Immunity Act provisions. Sections 6–105 and 6–106(a) of the Tort
Immunity Act were enacted in 1965 (745 ILCS 10/6–105, 6–106(a)

                                 -17-
(West 2004)), while the EMS Act immunity provision was enacted 30
years later, in 1995 (210 ILCS 50/3.150(a) (West 2004)).
Accordingly, we presume that the EMS Act controls here because it
is the more specific and recent provision.
     In Moore, we also looked to the legislature’s intent in deciding
whether the Tort Immunity Act or the Domestic Violence Act
governed the plaintiff’s allegations. We reaffirmed that our “singular
concern” is to ascertain and give effect to the intent of the legislature.
Moore, 219 Ill. 2d at 488. We concluded that the legislature’s intent
was clear from the language of the Domestic Violence Act, stating:
        “The structure of that Act reflects a comprehensive statutory
        scheme for reform of the legal system’s historically
        inadequate response to domestic violence. The Domestic
        Violence Act, in effect, is an omnibus source for rules
        regarding such cases. It begins with a broad statement of its
        purposes [citation] and a broad statement of the persons it
        protects [citation]. Most importantly for this case, it details
        the responsibilities of law enforcement officers.” Moore, 219
Ill. 2d at 488-89.
We concluded that the limited immunity provision of the Domestic
Violence Act was a direct expression of legislative intent, and it
governed the plaintiff’s allegations. Moore, 219 Ill. 2d at 489-90.
     Similar to the Domestic Violence Act, the EMS Act begins with
a broad statement of its purpose. The purpose of the Act includes
coordinating and integrating all prehospital emergency medical
services activities. 210 ILCS 50/2 (West 2004). The Act’s express
purpose also includes providing for the overall planning, delivery,
evaluation, and regulation of emergency medical services systems.
210 ILCS 50/2 (West 2004). The provisions of the Act are also an
omnibus source of rules aimed at achieving those broad purposes.
The broad purposes, comprehensive scheme, and entire structure of
the EMS Act indicate an intent for the immunity provision from that
Act to govern cases involving emergency medical services.
     The City notes that the Domestic Violence Act details the
responsibilities of police officers in responding to domestic violence
situations, but the EMS Act does not enumerate any duties of
emergency responders. The City emphasizes this distinction, arguing


                                  -18-
that the EMS Act does not impose any duty to provide emergency
medical services.
    We recognize that in Moore this court relied, in part, on the duties
imposed upon police officers in concluding that the Domestic
Violence Act governed. Moore, 219 Ill. 2d at 488-89. That factor was
not dispositive, however. Rather, it was only one factor weighing
upon the determination of the legislature’s intent. Our decision in
Moore was based on several factors. We presume that the EMS Act
controls here as the more specific and recent statute. Additionally, the
purpose, scheme, and structure of the EMS Act shows the legislature
intended for its immunity provision to govern.
    We also note that the City has not challenged the existence of a
duty to provide emergency medical assistance in this case. In fact, the
City admitted the legal sufficiency of plaintiff’s tort claims, including
the existence of a duty, by filing a motion to dismiss the complaint
under section 2–619. Moore, 219 Ill. 2d at 477-78. The only issue
here is whether an immunity applies to bar plaintiff’s claims.
    In sum, we conclude that the EMS Act limited immunity
provision governs here over sections 6–105 and 6–106(a) of the Tort
Immunity Act. The only basis for dismissal asserted in the City’s
section 2–619 motion to dismiss was absolute immunity under
sections 6–105 and 6–106(a) of the Tort Immunity Act. Given our
conclusion that the Tort Immunity Act does not govern here, we must
reverse the dismissal of the complaint and remand the matter for
further proceedings.

                         III. CONCLUSION
   For the foregoing reasons, the judgments of the circuit and
appellate courts are reversed and the cause is remanded to the circuit
court for further proceedings.

                                              Reversed and remanded.




                                  -19-